                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10
                                                                         11   UNITED STATES OF AMERICA,                                   No. CR 17-00093 WHA
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12                                                               ORDER DENYING MOTION
                                                                         13     v.                                                        TO SUPPRESS STATEMENTS

                                                                         14   MARCUS ETIENNE, ELIZABETH
                                                                              GOBERT, CRAIG MARSHALL, and
                                                                         15   MARIO ROBINSON,

                                                                         16                  Defendants.
                                                                                                                         /
                                                                         17
                                                                         18                                          INTRODUCTION

                                                                         19          In this prosecution under the Racketeer Influenced and Corrupt Organizations Act, the

                                                                         20   Violent Crimes in Aid of Racketeering Act, and other penal statutes, defendant moves to

                                                                         21   suppress certain statements. For the reasons below, the motion to suppress is DENIED.

                                                                         22                                            STATEMENT

                                                                         23          In the afternoon of December 13, 2016, following the issuance of an arrest warrant in this

                                                                         24   case, Louisiana State Police Trooper John Solet stopped a vehicle in which defendant Marcus

                                                                         25   Etienne was a passenger. Trooper Solet arrested Etienne and transported him to the Louisiana

                                                                         26   State Police Criminal Investigations Division for questioning. Etienne later signed an “advice of

                                                                         27   rights” form acknowledging that he understood and waived his rights to remain silent, to consult

                                                                         28   an attorney prior to questioning or to have an attorney present during questioning, and to stop
                                                                              answering questions at any time. Etienne also verbally acknowledged his agreement to answer
                                                                          1   questions without a lawyer present. Thereafter, officers conducted three interrogations of
                                                                          2   Etienne spanning approximately seven hours, with the third and final interrogation concluding at
                                                                          3   11:13 p.m. on December 13. Etienne now moves to suppress these interrogations (Dkt. Nos.
                                                                          4   305, 333). The interrogations were video recorded and Etienne has submitted those recordings
                                                                          5   in support of the instant motion to suppress (Def. Exhs. A–D). References to times are to the
                                                                          6   time stamp included in the lower right-hand corner of the recordings. This order follows full
                                                                          7   briefing, oral argument, and an evidentiary hearing.
                                                                          8                                               ANALYSIS
                                                                          9          A defendant may waive his Miranda rights “provided the waiver is made voluntarily,
                                                                         10   knowingly and intelligently.” Miranda v. Arizona, 384 U.S. 436, 444 (1966). “Only if the
                                                                         11   ‘totality of the circumstances surrounding the interrogation’ reveal both an uncoerced choice and
United States District Court
                               For the Northern District of California




                                                                         12   the requisite level of comprehension may a court properly conclude that the Miranda rights have
                                                                         13   been waived.” Moran v. Burbine, 475 U.S. 412, 421 (1986) (citation omitted). The government
                                                                         14   must prove the validity of a waiver by a preponderance of the evidence. Colorado v. Connelly,
                                                                         15   479 U.S. 157, 168 (1986).
                                                                         16          1.      VOLUNTARINESS.
                                                                         17          Courts consider the “totality of all the surrounding circumstances” in determining the
                                                                         18   voluntariness of a confession, including the characteristics of the accused and the details of the
                                                                         19   interrogation. Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973). A statement is not
                                                                         20   voluntary “if because of mental illness, drugs, or intoxication, the statement was not the product
                                                                         21   of a rational intellect and a free will.” United States v. Kelley, 953 F.2d 562, 565 (9th Cir. 1992).
                                                                         22          Etienne argues that he could not voluntarily waive his Miranda rights due to his level of
                                                                         23   intoxication (at the beginning of questioning) and later withdrawal (at the end of questioning).
                                                                         24   He testified that in the years leading up to his December 2016 arrest, he typically consumed one
                                                                         25   pint of liquid codeine with promethazine (i.e. “syrup”) per day, whereas on the night preceding
                                                                         26   his arrest he consumed between 2.5 to 3 pints. Because drinking promethazine gave him energy,
                                                                         27   Etienne testified, he had not slept the night prior to his arrest. Once he stopped drinking it,
                                                                         28   however, he said he would become tired, weak and hungry.


                                                                                                                                2
                                                                          1           At the beginning of the first interrogation, Etienne signed an advice of rights form and
                                                                          2   verbally acknowledged that he wished to waive his Miranda rights (Def. Exh. A at 16:38; Gov’t
                                                                          3   Exh. B). While Etienne’s intoxication during the interrogations seems apparent from the video
                                                                          4   recordings, as demonstrated by his animated gestures, slurred speech and spilling of water (see,
                                                                          5   e.g., Def. Exh. A at 16:25–26, 16:43–45), his demeanor, manner and speech while testifying
                                                                          6   during the evidentiary hearing closely approximated his behavior in the video. Moreover,
                                                                          7   throughout the interrogations Etienne appropriately and coherently responded to the officers’
                                                                          8   questions. At certain points, Etienne even acknowledged that he was aware that the interrogation
                                                                          9   was being video recorded (id. at 18:26, Def. Exh. C at 21:56–57). And, although Etienne
                                                                         10   repeatedly testified that he could not remember the interrogations because he was “high out of
                                                                         11   [his] mind,” his ability to remember events leading up to his arrest — including that all but one
United States District Court
                               For the Northern District of California




                                                                         12   of his girlfriend’s children had gone to school, that he smoked a precise amount of marijuana
                                                                         13   with papers, and that his friend picked him up so they could get food at Burger King but their
                                                                         14   vehicle was stopped by police before they reached the restaurant — seriously undermined the
                                                                         15   credibility of this claim.
                                                                         16           Etienne highlights other aspects of the December 13 interrogations, including the length
                                                                         17   of the questioning, Etienne’s apparent fatigue which culminated in him beginning to doze off at
                                                                         18   the end of the interrogations, and Etienne’s having twice stated that he had “never ate nothing.”
                                                                         19   While Etienne’s fatigue and hunger are relevant, the video nevertheless demonstrates that he
                                                                         20   remained coherent and responsive while officers were present and never asked to cease
                                                                         21   questioning (Def. Exh. A at 17:26–31; Def. Exh. C at 22:38–22:48; Def. Exh. D at 22:48–51,
                                                                         22   23:10–11). In sum, the preponderance of the evidence shows that Etienne’s ability to think
                                                                         23   rationally was not so impaired by his intoxication and/or withdrawal so as to render his
                                                                         24   statements involuntary.
                                                                         25           2.      KNOWING AND INTELLIGENT.
                                                                         26           The preponderance of the evidence also shows that Etienne’s waiver was knowing and
                                                                         27   intelligent. In making this determination, courts again consider the totality of the circumstances,
                                                                         28   including the defendant’s mental capacity and language skills, whether the defendant signed a


                                                                                                                               3
                                                                          1   written waiver, whether he appeared to understand his rights, whether his rights were
                                                                          2   individually and repeatedly explained to him, and whether he had prior experience with the
                                                                          3   criminal justice system. United States v. Garibay, 143 F.3d 534, 538 (9th Cir. 1998).
                                                                          4          Etienne’s testimony that he did not understand he had a choice as far as participating in
                                                                          5   questioning lacks credibility and is rejected. As set forth above, Etienne signed a written waiver
                                                                          6   and enthusiastically agreed to waive his rights at the beginning of questioning. Etienne testified
                                                                          7   that he had been arrested at least five times prior to the December 13 interrogations. When the
                                                                          8   officer began to provide a second set of Miranda advisements at the beginning of the third
                                                                          9   interrogation, Etienne told the officer that he was a “convicted felon” and so the officer did not
                                                                         10   need to “go through it,” prompting the officer to respond “[n]o, I do, I really do,” and after which
                                                                         11   Etienne again acknowledged that he understand and waived his rights (Def. Exh. D at 22:48–50).
United States District Court
                               For the Northern District of California




                                                                         12   Nothing in the record indicates that he lacked the language skills or mental capacity to
                                                                         13   understand the nature of his rights.
                                                                         14                                            CONCLUSION
                                                                         15          For the reasons stated above, the preponderance of the evidence shows that Etienne’s
                                                                         16   waiver of rights on December 13 was voluntary, knowing and intelligent. The motion to
                                                                         17   suppress the December 13 interrogations is accordingly DENIED.
                                                                         18
                                                                         19          IT IS SO ORDERED.
                                                                         20
                                                                         21   Dated: March 4, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         22                                                        UNITED STATES DISTRICT JUDGE
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               4
